Citation Nr: 0821914	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  04-44 077	)	DATE
	)
	MERGED APPEAL	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to service connection for chloracne.

2.  Entitlement to an initial rating evaluation in excess of 
20 percent for diabetes mellitus, type II.

3.  Entitlement to an initial rating evaluation in excess of 
20 percent for erectile dysfunction from July 28, 2004 until 
December 4, 2007, the date of the notice to reduce the 
veteran's evaluation to a noncompensable rating.  


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Lindio, Associate Counsel


INTRODUCTION

The veteran had active duty service from September 1955 until 
October 1975.  

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 2004 rating decision 
denying service connection for chloracne and a November 2004 
rating decision granting service connection and 20 percent 
evaluations for diabetes mellitus, type II, and erectile 
dysfunction from the Department of Veterans Affairs (VA) 
Regional Office (RO) in Montgomery, Alabama.  

The veteran has also raised a claim for a right foot 
disorder, as indicated in a February 2005 statement.  
However, this matter is not before the Board because it has 
not been prepared for appellate review. Accordingly, this 
matter is REFERRED to the RO for appropriate action.


FINDINGS OF FACT

1.  The veteran's chloracne was incurred in or aggravated by 
active military service.  

2.  The veteran's diabetes mellitus is not shown to require 
insulin, a restricted diet, and regulation of activities.

3.  The veteran's erectile dysfunction is not manifested by 
penis deformity.  


CONCLUSIONS OF LAW

1.  The criteria for the establishment of service connection 
for chloracne have been met.  38 U.S.C.A. §§ 1110, 1131, 
1137, 5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 
3.159, 3.303, 3.304, 3.309, 3.310 (2007).

2.  The criteria for an initial evaluation in excess of 20 
percent for diabetes mellitus, type II, have not been met.  
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.321, 4.1, 4.2, 4.3, 4.7, 4.10, 4.120, Diagnostic 
Code 7913 (2007).

3.  The criteria for an initial evaluation in excess of 20 
percent for erectile dysfunction, from July 28, 2004 until 
December 4, 2007, have not been met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 
4.1, 4.2, 4.3, 4.7, 4.10, 4.115b, Diagnostic Code 7522 
(2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to Notify and Assist
 
In this decision, the Board grants the claim for service 
connection for chloracne.  This is a complete grant of the 
claim for service connection for chloracne sought on appeal.  
Thus, a discussion of VA's duties to notify and assist is 
unnecessary in regards to this claim.

Additionally, the veteran's diabetes mellitus and erectile 
dysfunction claims arise from his disagreement with initial 
evaluations following the grants of service connection.  
Courts have held that once service connection is granted the 
claim is substantiated, additional notice is not required and 
any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. 
Nicholson, 21 Vet. App. 112 (2007).  Therefore, no further 
notice is needed under VCAA.

As to VA's duty to assist, VA has associated with the claims 
folder the veteran's private and VA treatment records, and in 
September 2004 and March 2007he was afforded formal VA 
examinations. The Board finds that no additional assistance 
is required to fulfill VA's duty to assist. Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001). 

Chloracne

The veteran essentially contends that he developed chloracne 
in service, including as due to herbicide exposure while in 
Vietnam.

Under applicable law, service connection is granted if the 
evidence establishes that coincident with his service, the 
veteran incurred a disease or injury, or had a preexisting 
injury aggravated, in the line of duty of his active service.  
38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a). Service 
connection may also be granted for certain chronic diseases, 
such as chloracne, when such disease is manifested to a 
compensable degree within one year of separation from 
service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. 
§§ 3.307, 3.309.  That an injury or event occurred in service 
alone is not enough.  There must be chronic disability 
resulting from that injury or event.  If there is no showing 
of a resulting chronic condition during service, then a 
showing of continuity of symptomatology after service is 
required to support a finding of chronicity.  38 C.F.R. 
§ 3.303(b).  Service connection can also be found for any 
disease diagnosed after discharge, if all the evidence 
establishes it was incurred in service.  38 C.F.R. 
§ 3.303(d).  

Service connection requires that the evidence establish: (1) 
medical evidence of a current disability, (2) medical 
evidence, or lay testimony in some cases, that the injury or 
disease was incurred or aggravated during service, and (3) 
medical evidence of a nexus between the current disability 
and the in-service injury or disease. Pond v. West, 12 Vet. 
App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995).  

The veteran's August 1955 enlistment examination found no 
skin abnormalities.  The veteran's service medical records, 
however, indicate that he was treated numerous times for skin 
disorders.  An October 1956 record noted that the veteran was 
treated for an abscess on his neck, and a November 1956 
record noted treatment for acne.  A June 1957 record reported 
chronic acne and boils on the back of his neck.  
Additionally, an April 1975 record showed that he had a cyst 
excised from his back.  The veteran's August 1975 retirement 
examination noted no skin abnormalities.  

Following service, the veteran's private medical records 
generally alternate between records noting skin abnormalities 
and finding none present, such as respectively in an October 
1996 Selma Internal Medicine record and a January 1994 record 
by Dr. P.C.D., Jr.  An October 2003 record from Dr. C.C. 
found the veteran to have a peculiar lesion on his left arm 
that the veteran reported as having been present for 40 
years.  

A VA examination was provided in December 2003 for skin 
diseases.  The veteran reported that he found his skin to be 
unusually oily after returning from Vietnam, and that he had 
blackheads around his face, neck, ears, arms, and between his 
legs.  He also reported a skin disorder on both feet, with 
symptoms including skin thickening, which was followed by 
flaking, peeling, cracking, and bleeding.  During the 
examination, he complained of blackheads on his nose that 
would run daily and smell.  

The examiner found the veteran's nose to appear rhinophymic, 
with pitting.  He had small pustules on his cheeks.  He also 
had approximately 10 sebaceous cysts distributed evenly on 
his posterior thorax, some of which were slightly inflamed.  
Pitting was also noted on his back, secondary to acne scars.  
There were no obvious comedones and no active dermatitis on 
his anterior chest.   Dermatitis affected approximately 10 
percent of his body and 2 to 5 percent of his face.  The 
examiner diagnosed him with chloracne, secondary to exposure 
to Agent Orange, with mild to moderate impairment.

The veteran has submitted lay statements, such as in May 
2004, indicating that he has had oily skin and blackheads 
since service.  He also submitted lay statements from various 
family members indicating that his complexion had changed 
after service, which included the development oily skin with 
numerous blackheads and festering bumps, as reported in his 
brother's May 2004 statement.  He also provided a February 
2004 statement from his barber, who reported that the veteran 
has had extremely bad acne on his neck and face since the 
1980s.  

The record thus demonstrates that the veteran had a skin 
disorder while in service and currently has a skin disorder.  
The December 2003 VA examination diagnosed the veteran with 
chloracne, secondary to exposure to Agent Orange, with mild 
to moderate impairment.  Although the veteran's diagnosis of 
chloracne does not fall within the presumptive period for 
service connection, service connection can be granted on a 
direct basis.  Since the December 2003 VA examiner 
essentially found the veteran's chloracne to have developed 
in service, as indicated by his determination that it was due 
to Agent Orange exposure in Vietnam, a medical nexus between 
service and his diagnosed chloracne is indicated.  
Furthermore, the veteran and his friends and family have 
reported that the veteran has had a skin disorder since 
service.  They are competent to report continuing symptoms, 
as opposed to offering an opinion as to medical causation.  
38 C.F.R. § 3.159; Layno v. Brown, 6 Vet. App. 465, 470 
(1994).

As the evidence of record is at least at an approximate 
balance, the benefit of the doubt rule applies.  Gilbert v. 
Derwinski, 1 Vet.App. 49, 58 (1991). The veteran's claim for 
service connection for chloracne is granted.  

Disability Ratings

Disability evaluations are determined by evaluating the 
extent to which a veteran's service-connected disability 
adversely affects his ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the symptomatology with the criteria set forth in the 
Schedule for Rating Disabilities.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and the residual conditions in civilian 
life.  Generally, the degree of disability specified are 
considered adequate to compensate for considerable loss of 
working time from exacerbations or illnesses proportionate to 
the severity to the several grades of disability.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Separate Diagnostic 
Codes identify the various disabilities and the criteria for 
specific ratings.  If two disability evaluations are 
potentially applicable, the higher evaluation will be 
assigned if the disability picture more nearly approximates 
the criteria required for that evaluation.  Otherwise, the 
lower rating will be assigned.  38 C.F.R. § 4.7.  After 
careful consideration of the evidence, any reasonable doubt 
remaining will be resolved in favor of the veteran.  
38 C.F.R. § 4.3.  

While the veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in 
the disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  However, at the time of an initial 
rating, as is the situation in this case, separate ratings 
can be assigned for separate periods of time based on the 
facts found, a practice known as "staged" ratings.  
Fenderson v. West, 12 Vet. App. 119 (1999).  A recent 
decision of the United States Court of Appeals for Veterans 
Claims (Court) has held that in determining the present level 
of a disability for any increased evaluation claim, the Board 
must consider the application of staged ratings.  See Hart v. 
Mansfield, No. 05-2424 (U.S. Vet. App. Nov. 19, 2007).  In 
other words, where the evidence contains factual findings 
that demonstrate distinct time periods in which the service-
connected disability exhibited diverse symptoms meeting the 
criteria for different ratings during the course of the 
appeal, the assignment of staged ratings would be necessary.  

Diabetes Mellitus

The veteran essentially contends that his diabetes mellitus, 
type II, is more severe than indicated by the 20 percent 
evaluation already granted him.

Under Diagnostic Code 7913, a 20 percent evaluation is 
warranted if diabetes mellitus requires insulin and a 
restricted diet, or an oral hypoglycemic agent and a 
restricted diet.  A 40 percent evaluation would require 
insulin, a restricted diet, and regulation of the veteran's 
activities (avoidance of strenuous occupational and 
recreational activities).  A 60 percent evaluation would 
require insulin, a restricted diet, a regulation of 
activities with episodes of ketoacidosis or hypoglycemic 
reactions requiring one or two hospitalizations per year or 
twice a month visits to a diabetic care provider, and 
complications that would not be compensable if separately 
evaluated.  Finally, a 100 percent evaluation would require 
more than one injection of insulin daily, a restricted diet, 
regulation of activities with episodes of ketoacidosis or 
hypoglycemic reactions requiring at least three 
hospitalizations per year or weekly visits to a diabetic care 
provider, and either progressive loss of weight and strength 
or complications that would be compensable if separately 
evaluated.  38 C.F.R. § 4.119, Diagnostic Code 7913.

A VA examination for diabetes mellitus was provided in 
September 2004.  The veteran reported that he was started on 
diet and exercise due to his high blood sugar, but denied any 
restriction of activities related to diabetes.  He also 
reported taking medications for his diabetes in July 2004, 
but did not use insulin.  The examiner diagnosed the veteran 
as having diabetes mellitus, type II, that was well 
controlled with medications, diet, and exercise, but did not 
discuss any regulations on activities.  

The veteran's private medical records generally indicate 
treatment for diabetes mellitus.  An April 2004 Selma 
Internal Medicine record noted that the veteran had type II 
diabetes and recommended that he diet and continue regular 
exercise and weight loss.  A September 2004 Selma Doctors 
Clinic record noted that the veteran should continue to 
exercise and lose weight for his diabetes, but did not 
indicate a restriction of his activities.  A May 2005 record 
by T.L.M., DPM noted that the veteran had non-insulin 
dependent diabetes.  

VA outpatient treatment records generally indicate that the 
veteran receives treatment for his diabetes mellitus.  A 
February 2005 VA nutrition outpatient treatment record noted 
that the veteran was on a diet and receiving medication for 
his diabetes.  A February 2005 VA physician note found the 
veteran's diabetes mellitus to be well controlled and 
encouraged his diet and life style modification.      

A March 2007 general medical VA examination included a review 
of the claims file.  The examiner noted that the veteran had 
a history of diabetes mellitus and was taking the medication 
Actos for control.  The examiner found him to have diabetes 
mellitus, type II, well controlled.  The examiner further 
stated that his diabetes mellitus was not likely to be a 
contributing factor to his unemployment.  

The evidence demonstrates that the veteran is clearly being 
treated for diabetes with medication and dietary 
restrictions, as well as exercise recommendations. The 
record, however, does not indicate that he requires the 
regulation of his activities due to his diabetes, such that a 
40 percent evaluation could be granted.  Although the veteran 
has stated that he is limited in his physical activities, his 
medical examiners have not reported any limitation in his 
activities due to his diabetes mellitus.  Indeed, they have 
reported the opposite information - that the veteran should 
exercise.  Furthermore, the March 2007 VA examiner found the 
veteran's diabetes mellitus did not contribute to his 
inability to perform work.

Therefore, in the absence of evidence that the veteran's 
diabetes requires insulin, a restricted diet, and a 
regulation of activities, the veteran does not meet the 
criteria for the next higher 40 percent evaluation. 
Accordingly, the Board concludes that an initial evaluation 
in excess of 20 percent for diabetes mellitus is not 
established.

In reaching this decision, the potential application of 
various provisions of Title 38 of the Code of Federal 
Regulations, including 38 C.F.R. § 3.321(b)(1),  have been 
considered, whether or not they were raised by the veteran, 
as required under Schafrath v. Derwinski, 1 Vet. App. 589 
(1991).  The Board finds that no exceptional or unusual 
factors are in evidence, such as marked interference with 
employment or frequent periods of hospitalization, which 
would warrant an extraschedular evaluation.   38 C.F.R. § 
3.321(b)(1).   Bagwell v. Brown, 9 Vet. App. 337 (1996); 
Shipwash v. Brown, 8 Vet. App. 218 (1995).   

Erectile Dysfunction

The veteran reports having erectile dysfunction, secondary to 
his service-connected diabetes mellitus.  The Board notes 
that the veteran was granted a 20 percent evaluation from 
July 29, 2004, under Diagnostic Code 7522 for penis 
deformity, in a November 2004 rating decision.  A November 
2007 rating decision proposed the reduction of the veteran's 
erectile evaluation from 20 percent to noncompensable, based 
on a prior erroneous evaluation under Diagnostic Code 7522.

Under Diagnostic Code 7522, a penis deformity with loss of 
erectile power warrants a 20 percent rating. There is, 
however, no evidence of a penis deformity, as indicated by 
the medical evidence, including in a March 2007 VA 
examination, and the veteran does not contend otherwise.  The 
veteran does not meet the criteria for a compensable 
evaluation under Diagnostic Code 7522, much less a rating in 
excess of the 20 percent previously granted by the RO.  The 
Board further notes that a 20 percent rating is the maximum 
possible under Diagnostic Code 7522 and that no other 
diagnostic codes are applicable for rating the veteran's 
erectile dysfunction.  


ORDER

Service connection for chloracne is granted.

Entitlement to an initial evaluation in excess of 20 percent 
for diabetes mellitus, type II, is denied.
 
Entitlement to an initial evaluation in excess of 20 percent 
for erectile dysfunction, from July 28, 2004 until December 
4, 2007, is denied.  



______________________________________________
L. M. BARNARD 
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


